DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/162,754
This Office Action is responsive to the two-page amended claim-set of January 29, 2021.
New claims 55-58 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/162,754, filed 01/29/2021, as a division of 16/994,889, filed 08/17/2020, now U.S. Patent #:  10,947,259.  Application 16/994,889 is a continuation of 16/898,981, filed 06/11/2020.  Application 16/898,981 Claims Priority from U.S. Provisional Application 62/861,390, filed 06/14/2019.
Instant claim 55 has support to claim 28; instant claim 57 has support to claim 29; and instant claims 56 and 58 have support in claim 31 and lines 9-15 of page 18 (Specification) of U.S. Provisional application 62/861,390.  Therefore, the effective filing date of all instant claims 55-58 is June 14, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2021 and 05/13/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 55-58 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of instant claims 55 and/or 57.
The reference WIGGINS (WO 2005/019201 A2, referenced in IDS of 05/13/2021), discloses a compound:  
    PNG
    media_image1.png
    198
    282
    media_image1.png
    Greyscale
 (page 8).
However, the reference is a close art and not a prior art reference since the cited WIGGINS compound, above, is structurally distinct from the compounds of instant claims 55 and 57.
The parent U.S. 10,947,259 B2 is not a double patent reference since ‘259 claims are drawn to a structurally distinct compound from instant claims 55 and 57.
The co-pending 16/898,981 is not a double patent reference since the ‘981 amended claims of 11/20/2020 are drawn to distinct compounds from the compounds of instant claims 55 and 57.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625